DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 6/03/2022. The amendments filed on 6/03/2022 are entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 11, and 20, the limitation “the medical image” is stated in line 3 of claim 1, line 3 of claim 11, and line 4 of claim 20. There is insufficient antecedent basis for this limitation in the claims and this renders the claims indefinite.  
Regarding claims 1, 11, and 20, the limitation “the object under radio frequency ablation (RFA)” is stated in line 5 of claim 1, lines 4-5 of claim 11, and lines 5-6 of claim 20. There is insufficient antecedent basis for this limitation in the claims and this renders the claims indefinite. Examiner notes that the previously set forth “an object” does not provide sufficient antecedent basis for “an object under radiofrequency ablation”.   
Regarding claims 1, 11, and 20, the limitation “a distorted region” is stated in line 8 of claim 1, line 12 of claim 11, line 9 of claim 20 and it is unclear whether the claimed distorted region is referring to the “a distorted region” previously set forth in relation to the displayed distorted and non-distorted regions of the ultrasound image. This renders the claim unclear as to whether there are multiple distorted regions and how the claimed prediction and reconstruction process relates to the radio-frequency ablation images. For these reasons, the claims are unclear and indefinite. 
Further regarding claims 1, 11, and 20, the limitation “which tumor has been removed” is stated in lines 16-17 of claim 1, line 15 of claim 11, and lines 17-18 of claim 20. It is unclear whether the initial reference image has tumor that has been removed and that this image is taken prior to a procedure occurring, or whether the tumor being removed is in the displayed reconstructed region, which is displayed within the first reference image. This renders the claims unclear as to how the reconstructed region relates to potentially removed tumor tissue, which further renders additional portions of the claim unclear such as the reconstructed region corresponding to the object. For instance, it is unclear whether the object would contain tumor tissue or whether the removed tumor is different than the claimed object that corresponds to the reconstructed region. For these reasons, the claims are unclear and indefinite. 
Claims dependent upon rejected claims are also rejected for indefiniteness. Therefore, dependent claims 2-10 and 12-19 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-9, 11, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over Endo et al. (WO 2010113633) (PCT Publication attached with office action of 12/09/2020) hereinafter Endo, in view of Tashiro et al. (U.S. Pub. No. 20120078103) hereinafter Tashiro, in view of Chen et al. (U.S. Pub. No. 20170140534) hereinafter Chen, in further view of Cong et al. (U.S. Pub. No. 20180300890) hereinafter Cong. 
Regarding claim 1, primary reference Endo teaches:
A medical image displaying method (abstract) comprising: 
displaying an ultrasound image of an object captured in real time, and a first reference image of the object registered with the medical image ([0018], tomographic image of an object, as well as a slice corresponding to the tomographic image from the three-dimensional volume data; [0052], tomographic image as well as three-dimensional volume image data; [0056], previously obtained images for three-dimensional volume data; [0059], [0098]); 
obtaining image information of a region adjacent to a first region within the medical image, wherein the first region is a distorted region of the medical image with respect to a shape of the object ([0058]; [0060]-[0062]; [0075]-[0098]; [0106], the tumor candidate region based on vertical edge detection defines the shape of the object region with the region behind as a posterior echo region that is distorted; [0115]-[0125]; [0127]-[0138], mask image corresponds to a shape of the object with respect to the first region as a distorted region. The “unclear image” region due to shadowing or echo region is considered to be a distorted region; [0141]-[0151], region detection unit with tomographic image with first and second mask image. Luminance values in left and right adjacent regions is considered to be image information obtained from the adjacent region. Intensity information of the unclear region is calculated based on obtained information); 
Primary reference Endo fails to teach:
displaying a distorted region and a non-distorted region in the ultrasound image of the object under radio frequency ablation (RFA) such that the distorted region is distinguished from the non-distorted region;
However, the analogous art of Tashiro of an ultrasonic diagnostic system for use with a puncture tool and detection of a tip region (abstract) teaches:
displaying a distorted region and a non-distorted region in the ultrasound image of the object under radio frequency ablation (RFA) such that the distorted region is distinguished from the non-distorted region ([0039]; [0041]; [0113]-[0116], combined image generator includes an image with the high-lighted puncture needle tip (distorted region with high luminance) and other regions of tissue (non-distorted region); [0117], highlighted display of puncture needle tip end portion; [0122]; [0131]-[0135]; [0139]-[0156], the tip portion with a much higher luminance value (see [0141]-[0143]) is considered to be the distorted region as the high luminance from the RF ablation needle tip distorts the reflection of the ultrasound energy; figure 3; [0157]-[0158] and figures 5A and 5B show the distorted region of the ultrasound image, with then a further tip enhancement filter applied; [0159]-[0164]; [0165] teaches to the use of the display method with radio-frequency ablation instruments, which in this instance of use would include the distorted and non-distorted regions of an object under radio frequency ablation as claimed; [0169]-[0181]; [0241]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest distortion prediction and reconstruction method of Endo to incorporate the display of a distorted and non-distorted region in the ultrasound image from radio-frequency ablation treatment as taught by Tashiro because high luminance portions of the ultrasound image can be noisy and distorted due to the presence of a highly reflective medical instrument. By further distinguishing this region, a user can more easily determine the position of the instrument with respect to other regions of interest in the tissue (Tashiro, [0016]-[0021]). 
Primary reference Endo further fails to teach:
Determining a shape of the region adjacent to the first region, based on the image information of the region adjacent to the first region; 
Predicting image information of the first region, based on the shape of the region adjacent to the first region; and 
Reconstructing a region corresponding to the object, based on the predicted image information of the first region
However, the analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) teaches:
Determining a shape of the region adjacent to the first region, based on the image information of the region adjacent to the first region (figures 7A through 8B; [0087]-[0096], attached surface and non-attached surfaces are considered to be the first region and adjacent region. The shape of the attached surface is predicted based on “mirroring” the non-attached surface calculated shape across an axis as shown in figures 7 and 8 and this process as described in the cited paragraphs teaches to a determination of a shape of the region based on acquired image information of the non-attached surface (adjacent region) through the image analysis); 
Predicting image information of the first region, based on the shape of the region adjacent to the first region (figures 6A through 8B; [0087]-[0096], attached surface and non-attached surfaces are considered to be the first region and adjacent region. The shape of the attached surface is predicted based on “mirroring” the non-attached surface calculated shape across an axis as shown in figures 7 and 8); and 
Reconstructing a region corresponding to the object, based on the predicted image information of the first region (figures 6A through 8B; [0087]-[0096], attached surface and non-attached surfaces are considered to be the first region and adjacent region. The shape of the attached surface is predicted based on “mirroring” the non-attached surface calculated shape across an axis as shown in figures 7 and 8. As the shape of the attached surface is predicted, the display of the region is considered to be “reconstructing a region corresponding to the object” as the shape is reconstructed within the image)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest distortion prediction and reconstruction method of Endo and Tashiro to incorporate the predicted shape mirroring the determined shape of the adjacent region as taught by Chen because there is a need to calculate shape features for accurate diagnosis of pathologies that often occur in abnormal shadow regions of medical images. Predicting the contour boundary shape enables the user to provide a better diagnosis (Chen, [0005]; [0006]). 
Primary reference Endo further fails to teach:
Displaying the reconstructed region within the first reference image which tumor has been removed
However, the analogous art of Cong of an ultrasonic image processing system with boundary determining and display features (abstract) teaches:
Displaying the reconstructed region within the first reference image which tumor has been removed ([0010], displaying effects of tumor ablation including after the ablation treatment; [0023], shape and size of the tumor may be intuitively displayed on a display interface across multiple sets of imaging data; [0027]-[0029], describe the determined object boundary from one image of a set of images being reconstructed in a displaying image of another image from another set of images. Therefore, the use of an object from another image teaches to the predicted and reconstructed object from the combined Endo, Tashiro and Chen invention, wherein the predicted reconstructed image would be displayed in another image as taught by Cong; [0031], teaches to the structural boundary being a shape boundary of the structure corresponding to the segmented target area in the displayed image, which teaches to the predicted image shape of the combined Endo, Tashiro and Chen invention; [0032], teaches to acquiring at least two sets of image data by at least two times, one of which would be considered to be a “first reference image” as claimed. Furthermore, the imaging can occur after an ablation operation or even after a second ablation operation, which would be “which tumor has been removed” based on the ablation treatment; [0033]-[0034], teaches to displaying of the segmented and comparison images after ablation treatment has occurred for efficient comparison of the change in tumor; [0050], displaying of both sets of image data are displayed side by side including after treatment; [0052]-[0054]; [0059]; [0074], “The mapping unit 133 may map the boundary of the target area to other sets of three-dimensional image data”; [0080]; [0087], teaches to the displaying of the reconstructed image data and the marking of the determined boundary; [0134]-[0138])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest distortion prediction and reconstruction method of Endo, Tashiro and Chen to incorporate the display of the reconstructed object region in a reference image which tumor has been removed as taught by Cong because showing the target region as an overlay on a different image set can be shown more clearly, more accurately, and more visible comparative analysis data to medical image staff and provide more intuitive imaging of physiological and anatomical information (Cong, [0034]). 
Regarding claim 3, the combined references of Endo, Tashiro, Chen, and Cong teach all of the limitations of claim 1. Primary reference Endo further teaches:
wherein the obtaining of the image information of the region adjacent to the first region comprises: 
determining, as the first region, a region having low image quality within the region corresponding to the object in the medical image ([0017]-[0022]; [0052], shadow region is handled as an unclear image sensing region which is considered to be low quality; [0075]; [0115], shadow region of posterior echo region as unclear image sensing region; [0201]-[0203], deformed region is low image quality); and 
obtaining the image information of the region adjacent to the first region ([0141]-[0151], region detection unit with tomographic image with first and second mask image. Luminance values in left and right adjacent regions is considered to be image information obtained from the adjacent region. Intensity information of the unclear region is calculated based on obtained information).
Regarding claim 4, the combined references of Endo, Tashiro, Chen, and Cong teach all of the limitations of claim 1. Primary reference Endo further fails to teach:
wherein the predicting of the image information of the first region comprises: 
predicting a shape of the first region based on the determined shape of the region adjacent to the first region, wherein the predicted shape of the first region mirrors the determined shape of the region adjacent to the first region with respect to an arbitrary axis
However, as taught in the combined invention applied to claim 1 above, the Chen reference teaches to a shape prediction feature by mirroring an adjacent region. Therefore, analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) further teaches:
predicting a shape of the first region based on the determined shape of the region adjacent to the first region, wherein the predicted shape of the first region mirrors the determined shape of the region adjacent to the first region with respect to an arbitrary axis (figures 6A through 8B; [0087]-[0096], attached surface and non-attached surfaces are considered to be the first region and adjacent region. The shape of the attached surface is predicted based on “mirroring” the non-attached surface calculated shape across an axis as shown in figures 7 and 8).
Regarding claim 5, the combined references of Endo, Tashiro, Chen, and Cong teach all of the limitations of claim 1. Primary reference Endo further fails to teach:
wherein the predicting of the image information of the first region comprises: 
predicting a shape of the first region according to a predetermined pattern, when the determined shape of the region adjacent to the first region corresponds to the predetermined pattern
However, the analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) teaches:
wherein the predicting of the image information of the first region comprises: 
predicting a shape of the first region according to a predetermined pattern, when the determined shape of the region adjacent to the first region corresponds to the predetermined pattern ([0135]; [0136], shape estimation part may estimate the shape of the above mentioned first site by pattern recognition).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest distortion prediction and reconstruction method of Endo, Tashiro, Chen, and Cong to predict the shape of the first region according to a predetermined pattern, as taught by Chen, rather than mirroring an adjacent region, as such a modification amounts to simple substitution of the one known medical image region shape predicting technique (of predetermined pattern shape recognition) for another (of mirroring) to achieve the predictable results of estimating the shape of an adjacent region of interest. Furthermore, in paragraph [0126] of the Chen reference, this pattern shape recognition is further described as an alternative shape estimation method, and both methods would obtain sufficient estimation of shape regions of the object of interest. 
Regarding claim 6, the combined references of Endo, Tashiro, Chen, and Cong teach all of the limitations of claim 1. Primary reference Endo further teaches:
wherein the reconstructing of the region corresponding to the object and displaying the reconstructed region within the first reference image comprises: 
reconstructing the region corresponding to the object within the first reference image, based on the predicted image information of the first region ([0017]-[0022]; [0058]; [0060]-[0062]; [0068], display unit 1006; [0075]-[0098]; [0115]-[0125]; [0141]-[0152]; figure 12; [0153]-[0158], generated tomographic image with image composition unit composing the pixel value of selected pixels based on the generated tomographic image of the unclear region. This composed unclear image sensing regions of the tomographic image are considered to be reconstructed region based on predicted image information of the first region which are the pixel values calculated of the adjacent region; figure 14; [0168]-[0171], replacing pixel values utilizing the image composition unit; [0181]); and 
Primary reference Endo further fails to teach:
displaying the reconstructed region within the first reference image such that the reconstructed region is distinguished from an original region in the first reference image
However, the analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) teaches:
displaying the reconstructed region within the first reference image such that the reconstructed region is distinguished from an original region in the first reference image ([0090]-[0092], “display control part may superimpose those pieces of information such as the image, on the medical image, such as the CT image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest distortion prediction and reconstruction method of Endo, Tashiro, Chen, and Cong to incorporate the displaying of the reconstructed region as taught by Chen because displaying the generated region distinguished from the original region in the reference image enables doctors to more accurately observe shape information while seeing image data of the raw image ([0008]; [0091]). 
Regarding claim 7, the combined references of Endo, Tashiro, Chen, and Cong teach all of the limitations of claim 1. Primary reference Endo further teaches:
further comprising reconstructing the first region within the medical image and displaying the reconstructed first region such that the reconstructed first region overlaps the medical image ([0017]-[0022]; [0058]; [0060]-[0062]; [0073]-[0077], [0098], compose a shadow region with the image of the tomographic image based on three-dimensional volume data. This complement of the region is considered to be “overlaps the medical image” as it combines the previously acquired image with the real time; [0115]-[0125]; [0141]-[0152]; figure 12; [0153]-[0158], generated tomographic image with image composition unit composing the pixel value of selected pixels based on the generated tomographic image of the unclear region; figure 14; [0168]-[0171], complement unclear imaging sensing region based on three-dimensional volume; [0181]).
Regarding claim 8, the combined references of Endo, Tashiro, Chen, and Cong teach all of the limitations of claim 1. Primary reference Endo further teaches:
wherein, when a type of the first reference image is different from a type of the medical image ([0172], MRI, x-ray CT, or OCT is used for obtaining a tomographic image; [0173];), the reconstructing of the region corresponding to the object and displaying the reconstructed region within the first reference image comprises: 
reconstructing the first region within the medical image ([0017]-[0022]; [0058]; [0060]-[0062]; [0075]-[0098]; [0115]-[0125]; [0141]-[0152]; figure 12; [0153]-[0158], generated tomographic image with image composition unit composing the pixel value of selected pixels based on the generated tomographic image of the unclear region. This composed unclear image sensing regions of the tomographic image are considered to be reconstructed region based on predicted image information of the first region which are the pixel values calculated of the adjacent region; figure 14; [0168]-[0171], replacing pixel values utilizing the image composition unit; [0181]); 
converting coordinate information of the reconstructed first region from a  coordinate system of the medical image to a coordinate system of the first reference image ([0055], reference coordinate system; [0057]; [0059], image sensing coordinate system; [0060]-[0063]; [0073]; [0075]-[0098];); and 
displaying the region corresponding to the object within the first reference image,  based on the converted coordinate information of the reconstructed first region ([0055]; [0057]; [0059]; [0060]-[0063]; [0073]; [0075]-[0098], image composition unit replaces pixel values and the generated tomographic image displays the object region based on the registered coordinate systems; [0115]-[0125]; [0141]-[0152]; [0153]-[0158]).
Regarding claim 9, the combined references of Endo, Tashiro, Chen, and Cong teach all of the limitations of claim 1. Primary reference Endo further teaches: 
further comprising: 
displaying the obtained image information of the region adjacent to the first region and the predicted image information of the first region ([0017]-[0022]; [0058]; [0060]-[0062]; [0068], display unit 1006; [0075]-[0098]; [0115]-[0125]; [0141]-[0152]; figure 12; [0153]-[0158], generated tomographic image with image composition unit composing the pixel value of selected pixels based on the generated tomographic image of the unclear region. This composed unclear image sensing regions of the tomographic image are considered to be reconstructed region based on predicted image information of the first region which are the pixel values calculated of the adjacent region; figure 14; [0168]-[0171], replacing pixel values utilizing the image composition unit; [0181]), 
Primary reference Endo further fails to teach:
 correcting the predicted image information of the first region, based on a user input; and 
reconstructing the region corresponding to the object and displaying the reconstructed region within the first reference image, based on the corrected image information of the first region
However, the analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) teaches:
correcting the predicted image information of the first region, based on a user input ([0055], a user may make a manual modification or adjustment to the lung region); and 
reconstructing the region corresponding to the object and displaying the reconstructed region within the first reference image, based on the corrected image information of the first region ([0055], a user may make a manual modification or adjustment to the lung region; [0056]-[0086]; [0087]-[0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest distortion prediction and reconstruction method of Endo, Tashiro, Chen, and Cong to incorporate the user input configuration method as taught by Chen because displaying the generated region distinguished from the original region in the reference image enables doctors to more accurately observe shape information while seeing image data of the raw image ([0008]; [0091]). 
Regarding claim 11, primary reference Endo teaches:
A medical image displaying apparatus comprising: 
a display configured to display an ultrasound image of an object captured in real time, and a first reference image of the object registered with the medical image ([0018], tomographic image of an object, as well as a slice corresponding to the tomographic image from the three-dimensional volume data; [0052], tomographic image as well as three-dimensional volume image data; [0056], previously obtained images for three-dimensional volume data; [0059]; [0098]); and 
a processor configured to obtain image information of a region adjacent to a first region within the medical image ([0058]; [0060]-[0062]; [0075]-[0098]; [0106], the tumor candidate region based on vertical edge detection defines the shape of the object region with the region behind as a posterior echo region that is distorted; [0115]-[0125]; [0127]-[0138], mask image corresponds to a shape of the object with respect to the first region as a distorted region. The “unclear image” region due to shadowing or echo region is considered to be a distorted region; [0141]-[0151], region detection unit with tomographic image with first and second mask image. Luminance values in left and right adjacent regions is considered to be image information obtained from the adjacent region. Intensity information of the unclear region is calculated based on obtained information)
wherein the first region is a distorted region of the medical image with respect to a shape of the object ([0058]; [0060]-[0062]; [0068], display unit 1006; [0075]-[0098]; [0115]-[0125]; [0141]-[0152]; figure 12; [0153]-[0158], generated tomographic image with image composition unit composing the pixel value of selected pixels based on the generated tomographic image of the unclear region. This composed unclear image sensing regions of the tomographic image are considered to be reconstructed region based on predicted image information of the first region which are the pixel values calculated of the adjacent region; figure 14; [0168]-[0171], replacing pixel values utilizing the image composition unit; [0181]).
Primary reference Endo fails to teach:
And a distorted region and a non-distorted region in the ultrasound image of the object under radio frequency ablation (RFA) such that the distorted region is distinguished from the non-distorted region;
However, the analogous art of Tashiro of an ultrasonic diagnostic system for use with a puncture tool and detection of a tip region (abstract) teaches:
and a distorted region and a non-distorted region in the ultrasound image of the object under radio frequency ablation (RFA) such that the distorted region is distinguished from the non-distorted region ([0039]; [0041]; [0113]-[0116], combined image generator includes an image with the high-lighted puncture needle tip (distorted region with high luminance) and other regions of tissue (non-distorted region); [0117], highlighted display of puncture needle tip end portion; [0122]; [0131]-[0135]; [0139]-[0156], the tip portion with a much higher luminance value (see [0141]-[0143]) is considered to be the distorted region as the high luminance from the RF ablation needle tip distorts the reflection of the ultrasound energy; figure 3; [0157]-[0158] and figures 5A and 5B show the distorted region of the ultrasound image, with then a further tip enhancement filter applied; [0159]-[0164]; [0165] teaches to the use of the display method with radio-frequency ablation instruments, which in this instance of use would include the distorted and non-distorted regions of an object under radio frequency ablation as claimed; [0169]-[0181]; [0241]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest distortion prediction and reconstruction method of Endo to incorporate the display of a distorted and non-distorted region in the ultrasound image from radio-frequency ablation treatment as taught by Tashiro because high luminance portions of the ultrasound image can be noisy and distorted due to the presence of a highly reflective medical instrument. By further distinguishing this region, a user can more easily determine the position of the instrument with respect to other regions of interest in the tissue (Tashiro, [0016]-[0021]). 
Primary reference Endo further fails to teach:
Determine a shape of the region adjacent to the first region, based on the image information of the region adjacent to the first region; 
Predict image information of the first region, based on the shape of the region adjacent to the first region; and 
Reconstruct a region corresponding to the object, based on the predicted image information of the first region
However, the analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) teaches:
Determine a shape of the region adjacent to the first region, based on the image information of the region adjacent to the first region  (figures 7A through 8B; [0087]-[0096], attached surface and non-attached surfaces are considered to be the first region and adjacent region. The shape of the attached surface is predicted based on “mirroring” the non-attached surface calculated shape across an axis as shown in figures 7 and 8 and this process as described in the cited paragraphs teaches to a determination of a shape of the region based on acquired image information of the non-attached surface (adjacent region) through the image analysis); 
Predict image information of the first region, based on the shape of the region adjacent to the first region (figures 6A through 8B; [0087]-[0096], attached surface and non-attached surfaces are considered to be the first region and adjacent region. The shape of the attached surface is predicted based on “mirroring” the non-attached surface calculated shape across an axis as shown in figures 7 and 8); and 
Reconstruct a region corresponding to the object, based on the predicted image information of the first region (figures 6A through 8B; [0087]-[0096], attached surface and non-attached surfaces are considered to be the first region and adjacent region. The shape of the attached surface is predicted based on “mirroring” the non-attached surface calculated shape across an axis as shown in figures 7 and 8. As the shape of the attached surface is predicted, the display of the region is considered to be “reconstructing a region corresponding to the object” as the shape is reconstructed within the image)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest distortion prediction and reconstruction apparatus of Endo and Tashiro to incorporate the predicted shape mirroring the determined shape of the adjacent region as taught by Chen because there is a need to calculate shape features for accurate diagnosis of pathologies that often occur in abnormal shadow regions of medical images. Predicting the contour boundary shape enables the user to provide a better diagnosis ([0005]; [0006]). 
Primary reference Endo further fails to teach:
Reconstruct a region corresponding to the object within the first reference image
Wherein the display displays the reconstructed region within the first reference image which tumor has been removed
However, the analogous art of Cong of an ultrasonic image processing system with boundary determining and display features (abstract) teaches:
Reconstruct a region corresponding to the object within the first reference image
Wherein the display displays the reconstructed region within the first reference image which tumor has been removed ([0010], displaying effects of tumor ablation including after the ablation treatment; [0023], shape and size of the tumor may be intuitively displayed on a display interface across multiple sets of imaging data; [0027]-[0029], describe the determined object boundary from one image of a set of images being reconstructed in a displaying image of another image from another set of images. Therefore, the use of an object from another image teaches to the predicted and reconstructed object from the combined Endo, Tashiro and Chen invention, wherein the predicted reconstructed image would be displayed in another image as taught by Cong; [0031], teaches to the structural boundary being a shape boundary of the structure corresponding to the segmented target area in the displayed image, which teaches to the predicted image shape of the combined Endo, Tashiro and Chen invention; [0032], teaches to acquiring at least two sets of image data by at least two times, one of which would be considered to be a “first reference image” as claimed. Furthermore, the imaging can occur after an ablation operation or even after a second ablation operation, which would be “which tumor has been removed” based on the ablation treatment; [0033]-[0034], teaches to displaying of the segmented and comparison images after ablation treatment has occurred for efficient comparison of the change in tumor; [0050], displaying of both sets of image data are displayed side by side including after treatment; [0052]-[0054]; [0059]; [0074], “The mapping unit 133 may map the boundary of the target area to other sets of three-dimensional image data”; [0080]; [0087], teaches to the displaying of the reconstructed image data and the marking of the determined boundary; [0134]-[0138])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest distortion prediction and reconstruction apparatus of Endo, Tashiro and Chen to incorporate the display of the reconstructed object region in a reference image which tumor has been removed as taught by Cong because showing the target region as an overlay on a different image set can be shown more clearly, more accurately, and more visible comparative analysis data to medical image staff and provide more intuitive imaging of physiological and anatomical information (Cong, [0034]). 
Regarding claim 13, the combined references of Endo, Tashiro, Chen, and Cong teach all of the limitations of claim 11. Primary reference Endo further teaches:
wherein the processor determines, as the first region, a region having a low image quality within the region corresponding to the object in the medical image ([0017]-[0022]; [0052], shadow region is handled as an unclear image sensing region which is considered to be low quality; [0075]; [0115], shadow region of posterior echo region as unclear image sensing region; [0201]-[0203], deformed region is low image quality;).
Regarding claim 14, the combined references of Endo, Tashiro, Chen, and Cong teach all of the limitations of claim 11. Primary reference Endo further fails to teach:
wherein the processor 
predicts a shape of the first region based on the determined shape of the region adjacent to the first region, wherein the predicted shape of the first region mirrors the determined shape of the region adjacent to the first region with respect to an arbitrary axis
However, as taught in the combined invention applied to claim 11 above, the Chen reference teaches to a shape prediction feature by mirroring an adjacent region. Therefore, analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) further teaches:
predicts a shape of the first region based on the determined shape of the region adjacent to the first region, wherein the predicted shape of the first region mirrors the determined shape of the region adjacent to the first region with respect to an arbitrary axis (figures 6A through 8B; [0087]-[0096], attached surface and non-attached surfaces are considered to be the first region and adjacent region. The shape of the attached surface is predicted based on “mirroring” the non-attached surface calculated shape across an axis as shown in figures 7 and 8).
Regarding claim 15, the combined references of Endo, Tashiro, Chen, and Cong teach all of the limitations of claim 11. Primary reference Endo further fails to teach:
wherein the processor 
predicts a shape of the first region according to a predetermined pattern, when the determined shape of the region adjacent to the first region corresponds to the predetermined pattern
However, the analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) teaches:
predicts a shape of the first region according to a predetermined pattern, when the determined shape of the region adjacent to the first region corresponds to the predetermined pattern ([0135]; [0136], shape estimation part may estimate the shape of the above mentioned first site by pattern recognition;).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest distortion prediction and reconstruction apparatus of Endo, Tashiro, Chen, and Cong to predict the shape of the first region according to a predetermined pattern, as taught by Chen, rather than mirroring an adjacent region, as such a modification amounts to simple substitution of one known medical image region shape predicting technique (of predetermined pattern shape recognition) for another (of mirroring) to achieve the predictable results of estimating the shape of an adjacent region of interest. Furthermore, in paragraph [0126] of the Chen reference, this pattern shape recognition is further described as an alternative shape estimation method, and both methods would obtain sufficient estimation of shape regions of the object of interest. 
Regarding claim 16, the combined references of Endo, Tashiro, Chen, and Cong teach all of the limitations of claim 11. Primary reference Endo further fails to teach:
wherein the display displays the reconstructed region in the first reference image such that the reconstructed region is distinguished from an original region in the first reference image
However, the analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) teaches:
wherein the display displays the reconstructed region in the first reference image such that the reconstructed region is distinguished from an original region in the first reference image ([0090]-[0092], “display control part may superimpose those pieces of information such as the image, on the medical image, such as the CT image”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest distortion prediction and reconstruction apparatus of Endo, Tashiro, Chen, and Cong to incorporate the displaying of the reconstructed region as taught by Chen because displaying the generated region distinguished from the original region in the reference image enables doctors to more accurately observe shape information while seeing image data of the raw image ([0008]; [0091]). 
Regarding claim 17, the combined references of Endo, Tashiro, Chen, and Cong teach all of the limitations of claim 11. Primary reference Endo further teaches:
wherein the processor reconstructs the first region within the medical image, and the display displays the reconstructed first region in the medical image such that the reconstructed first region overlaps the medical image ([0017]-[0022]; [0058]; [0060]-[0062]; [0073]-[0077], [0098], compose a shadow region with the image of the tomographic image based on three-dimensional volume data. This complement of the region is considered to be “overlaps the medical image” as it combines the previously acquired image with the real time; [0115]-[0125]; [0141]-[0152]; figure 12; [0153]-[0158], generated tomographic image with image composition unit composing the pixel value of selected pixels based on the generated tomographic image of the unclear region; figure 14; [0168]-[0171], complement unclear imaging sensing region based on three-dimensional volume; [0181]).
Regarding claim 18, the combined references of Endo, Tashiro, Chen, and Cong teach all of the limitations of claim 11. Primary reference Endo further teaches:
wherein, when a type of the first reference image is different from a type of the medical image ([0172], MRI, x-ray CT, or OCT is used for obtaining a tomographic image; [0173];), 
the processor reconstructs the first region within the medical image and converts coordinate information of the reconstructed first region from a coordinate system of the medical image to a coordinate system of the first reference image ([0055], reference coordinate system; [0057]; [0059], image sensing coordinate system; [0060]-[0063]; [0073]; [0075]-[0098];), and 
the display displays the region corresponding to the object within the first reference image, based on the converted coordinate information of the reconstructed first region ([0055]-[0059]; [0060]-[0063]; [0073]; [0075]-[0098], image composition unit replaces pixel values and the generated tomographic image displays the object region based on the registered coordinate systems; [0115]-[0125]; [0141]-[0152]; [0153]-[0158]).
Regarding claim 19, the combined references of Endo, Tashiro, Chen, and Cong teach all of the limitations of claim 11. Primary reference Endo further teaches:
further comprising a user interface ([0054]; [0055]; [0067]-[0068]), 
wherein 
the display displays the obtained image information of the region adjacent to the first region and the predicted image information of the first region ([0017]-[0022]; [0058]; [0060]-[0062]; [0068], display unit 1006; [0075]-[0098]; [0115]-[0125]; [0141]-[0152]; figure 12; [0153]-[0158], generated tomographic image with image composition unit composing the pixel value of selected pixels based on the generated tomographic image of the unclear region. This composed unclear image sensing regions of the tomographic image are considered to be reconstructed region based on predicted image information of the first region which are the pixel values calculated of the adjacent region; figure 14; [0168]-[0171], replacing pixel values utilizing the image composition unit; [0181]), 
Primary reference Endo further fails to teach:
the user interface receives a user input for correcting the predicted image information of the first region and 
the processor corrects the predicted image information of the first region, based on the user input, reconstructs the region corresponding to the object within the first reference image, based on the corrected image information of the first region, and controls the display to display the reconstructed region
However, the analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) teaches:
the user interface receives a user input for correcting the predicted image information of the first region ([0055], a user may make a manual modification or adjustment to the lung region), and 
the processor corrects the predicted image information of the first region, based on the user input, reconstructs the region corresponding to the object within the first reference image, based on the corrected image information of the first region, and controls the display to display the reconstructed region ([0055], a user may make a manual modification or adjustment to the lung region; [0056]-[0086]; [0087]-[0095]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest distortion prediction and reconstruction apparatus of Endo, Tashiro, Chen, and Cong to incorporate the user input configuration method as taught by Chen because displaying the generated region distinguished from the original region in the reference image enables doctors to more accurately observe shape information while seeing image data of the raw image ([0008]; [0091]). 
Regarding claim 20, primary reference Endo teaches:
A non-transitory computer-readable recording medium having recorded thereon a program (abstract), which when executed by a computer, performs steps of: 
displaying an ultrasound image of an object captured in real time, and a first reference image of the object registered with the medical image ([0018], tomographic image of an object, as well as a slice corresponding to the tomographic image from the three-dimensional volume data; [0052], tomographic image as well as three-dimensional volume image data; [0056], previously obtained images for three-dimensional volume data; [0059]; [0098]); 
obtaining image information of a region adjacent to a first region within the medical image, wherein the first region is a distorted region of the medical image with respect to a shape of the object ([0058]; [0060]-[0062]; [0075]-[0098]; [0106], the tumor candidate region based on vertical edge detection defines the shape of the object region with the region behind as a posterior echo region that is distorted; [0115]-[0125]; [0127]-[0138], mask image corresponds to a shape of the object with respect to the first region as a distorted region. The “unclear image” region due to shadowing or echo region is considered to be a distorted region; [0141]-[0151], region detection unit with tomographic image with first and second mask image. Luminance values in left and right adjacent regions is considered to be image information obtained from the adjacent region. Intensity information of the unclear region is calculated based on obtained information); 
Primary reference Endo fails to teach:
displaying a distorted region and a non-distorted region in the ultrasound image of the object under radio frequency ablation (RFA) such that the distorted region is distinguished from the non-distorted region;
However, the analogous art of Tashiro of an ultrasonic diagnostic system for use with a puncture tool and detection of a tip region (abstract) teaches:
displaying a distorted region and a non-distorted region in the ultrasound image of the object under radio frequency ablation (RFA) such that the distorted region is distinguished from the non-distorted region ([0039]; [0041]; [0113]-[0116], combined image generator includes an image with the high-lighted puncture needle tip (distorted region with high luminance) and other regions of tissue (non-distorted region); [0117], highlighted display of puncture needle tip end portion; [0122]; [0131]-[0135]; [0139]-[0156], the tip portion with a much higher luminance value (see [0141]-[0143]) is considered to be the distorted region as the high luminance from the RF ablation needle tip distorts the reflection of the ultrasound energy; figure 3; [0157]-[0158] and figures 5A and 5B show the distorted region of the ultrasound image, with then a further tip enhancement filter applied; [0159]-[0164]; [0165] teaches to the use of the display method with radio-frequency ablation instruments, which in this instance of use would include the distorted and non-distorted regions of an object under radio frequency ablation as claimed; [0169]-[0181]; [0241]);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest distortion prediction and reconstruction method of Endo to incorporate the display of a distorted and non-distorted region in the ultrasound image from radio-frequency ablation treatment as taught by Tashiro because high luminance portions of the ultrasound image can be noisy and distorted due to the presence of a highly reflective medical instrument. By further distinguishing this region, a user can more easily determine the position of the instrument with respect to other regions of interest in the tissue (Tashiro, [0016]-[0021]). 
Primary reference Endo further fails to teach:
Determining a shape of the region adjacent to the first region, based on the image information of the region adjacent to the first region; 
Predicting image information of the first region, based on the shape of the region adjacent to the first region; and 
Reconstructing a region corresponding to the object, based on the predicted image information of the first region
However, the analogous art of Chen of a boundary determination and adjustment system of tissue objects (abstract) teaches:
Determining a shape of the region adjacent to the first region, based on the image information of the region adjacent to the first region (figures 7A through 8B; [0087]-[0096], attached surface and non-attached surfaces are considered to be the first region and adjacent region. The shape of the attached surface is predicted based on “mirroring” the non-attached surface calculated shape across an axis as shown in figures 7 and 8 and this process as described in the cited paragraphs teaches to a determination of a shape of the region based on acquired image information of the non-attached surface (adjacent region) through the image analysis); 
Predicting image information of the first region, based on the shape of the region adjacent to the first region (figures 6A through 8B; [0087]-[0096], attached surface and non-attached surfaces are considered to be the first region and adjacent region. The shape of the attached surface is predicted based on “mirroring” the non-attached surface calculated shape across an axis as shown in figures 7 and 8); and 
Reconstructing a region corresponding to the object, based on the predicted image information of the first region (figures 6A through 8B; [0087]-[0096], attached surface and non-attached surfaces are considered to be the first region and adjacent region. The shape of the attached surface is predicted based on “mirroring” the non-attached surface calculated shape across an axis as shown in figures 7 and 8. As the shape of the attached surface is predicted, the display of the region is considered to be “reconstructing a region corresponding to the object” as the shape is reconstructed within the image)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest distortion prediction and reconstruction apparatus of Endo and Tashiro to incorporate the predicted shape mirroring the determined shape of the adjacent region as taught by Chen because there is a need to calculate shape features for accurate diagnosis of pathologies that often occur in abnormal shadow regions of medical images. Predicting the contour boundary shape enables the user to provide a better diagnosis ([0005]; [0006]). 
Primary reference Endo further fails to teach:
Displaying the reconstructed region within the first reference image which tumor has been removed
However, the analogous art of Cong of an ultrasonic image processing system with boundary determining and display features (abstract) teaches:
Displaying the reconstructed region within the first reference image which tumor has been removed ([0010], displaying effects of tumor ablation including after the ablation treatment; [0023], shape and size of the tumor may be intuitively displayed on a display interface across multiple sets of imaging data; [0027]-[0029], describe the determined object boundary from one image of a set of images being reconstructed in a displaying image of another image from another set of images. Therefore, the use of an object from another image teaches to the predicted and reconstructed object from the combined Endo, Tashiro and Chen invention, wherein the predicted reconstructed image would be displayed in another image as taught by Cong; [0031], teaches to the structural boundary being a shape boundary of the structure corresponding to the segmented target area in the displayed image, which teaches to the predicted image shape of the combined Endo, Tashiro and Chen invention; [0032], teaches to acquiring at least two sets of image data by at least two times, one of which would be considered to be a “first reference image” as claimed. Furthermore, the imaging can occur after an ablation operation or even after a second ablation operation, which would be “which tumor has been removed” based on the ablation treatment; [0033]-[0034], teaches to displaying of the segmented and comparison images after ablation treatment has occurred for efficient comparison of the change in tumor; [0050], displaying of both sets of image data are displayed side by side including after treatment; [0052]-[0054]; [0059]; [0074], “The mapping unit 133 may map the boundary of the target area to other sets of three-dimensional image data”; [0080]; [0087], teaches to the displaying of the reconstructed image data and the marking of the determined boundary; [0134]-[0138])
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combined region of interest distortion prediction and reconstruction method of Endo, Tashiro and Chen to incorporate the display of the reconstructed object region in a reference image which tumor has been removed as taught by Cong because showing the target region as an overlay on a different image set can be shown more clearly, more accurately, and more visible comparative analysis data to medical image staff and provide more intuitive imaging of physiological and anatomical information (Cong, [0034]). 
Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Endo, in view of Tashiro, in view of Chen, in further view of Cong as applied to claims 1 or 11 above, and further in view of Wang et al. (U.S. Pat. No. 9392993) hereinafter Wang.
Regarding claim 2, the combined references of Endo, Tashiro, Chen, and Cong teach all of the limitations of claim 1. Primary reference Endo further fails to teach:
wherein the obtaining of the image information of the region adjacent to the first region comprises at least one of: 
extracting a feature point of the object from the region adjacent to the first region; 
extracting a brightness value of the region adjacent to the first region; 
extracting a contour of the region adjacent to the first region; 
extracting variations in pixel values of the region adjacent to the first region by using an image processing filter; 
extracting histogram information of the region adjacent to the first region; 
extracting one or more differences between the pixel values of the region adjacent to the first region; and 
extracting shape information of the region adjacent to the first region.
However, the analogous art of Wang of reducing shadow effects in ultrasound imaging systems (abstract) teaches:
extracting a brightness value of the region adjacent to the first region (col 7, lines 15-67; col 8, lines 1-67, brightness values in “reference regions” are calculated which are adjacent to the shadow region which is considered to be the first region of the claimed invention); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest distortion prediction and reconstruction apparatus of Endo, Tashiro, Chen, and Cong to incorporate the brightness value of the adjacent region as taught by Wang because comparing unclear regions to reference regions enable calibrated image enhancement of the unclear regions to reduce shadow effects (col 2, lines 20-45). 
Regarding claim 12, the combined references of Endo, Tashiro, Chen, and Cong teach all of the limitations of claim 11. Primary reference Endo further fails to teach:
wherein the processor obtains the image information of the region adjacent to the first region by performing at least one of: 
extracting a feature point of the object from the region adjacent to the first region; 
extracting a brightness value of the region adjacent to the first region; 
extracting a contour of the region adjacent to the first region; 
extracting variations in pixel values of the region adjacent to the first region by using an image processing filter; 
extracting histogram information of the region adjacent to the first region; 
extracting one or more differences between the pixel values of the region adjacent to the first region; and 
extracting shape information of the region adjacent to the first region.
However, the analogous art of Wang of reducing shadow effects in ultrasound imaging systems (abstract) teaches:
extracting a brightness value of the region adjacent to the first region (col 7, lines 15-67; col 8, lines 1-67, brightness values in “reference regions” are calculated which are adjacent to the shadow region which is considered to be the first region of the claimed invention); 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest distortion prediction and reconstruction apparatus of Endo, Tashiro, Chen, and Cong to incorporate the brightness value of the adjacent region as taught by Wang because comparing unclear regions to reference regions enable calibrated image enhancement of the unclear regions to reduce shadow effects (col 2, lines 20-45). 
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Endo,  in view of Tashiro, in view of Chen, in further in view of Cong as applied to claim 1 above, and further in view of Lee et al. (U.S. Pub. No. 20140376793) hereinafter Lee. 
Regarding claim 10, the combined references of Endo, Tashiro, Chen, and Cong teach all of the limitations of claim 1. Primary reference Endo further teaches: 
wherein the reconstructing of the region corresponding to the object and displaying the reconstructed region within the first reference image, based on the predicted image information of the first region ([0017]-[0022]; [0058]; [0060]-[0062]; [0075]-[0098]; [0115]-[0125]; [0153]-[0156];),
Primary reference Endo fails to teach:
further comprising magnifying and displaying the region corresponding to the object within the medical image, 
wherein the reconstructing of the region comprises magnifying and displaying the reconstructed region within the first reference image
However, the analogous art of Lee of an ultrasound diagnostic apparatus for displaying a region of interest in an ultrasound image (abstract) teaches:
further comprising magnifying and displaying the region corresponding to the object within the medical image, (figures 5-7; [0112]-[0129])
wherein the reconstructing of the region comprises magnifying and displaying the reconstructed region within the first reference image (figures 5-7; [0112]-[0129]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the region of interest distortion prediction and reconstruction apparatus of Endo, Tashiro, Chen, and Cong to incorporate the magnification and display of the reconstructed region of interest as taught by Lee because magnifying a target region of interest and producing a higher resolution ROI enables a user to more accurately visualize the anatomical structure for enhanced diagnostics ([0009]-[0010]). 

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Responses to arguments relevant to the current rejections are detailed below. 	Regarding the applicant’s arguments on page 15 of the remarks, the applicant argues that the Cong reference fails to teach to the limitation of “displaying the reconstructed region within the first reference image which tumor has been removed”. Since Cong teaches to a variety of imaging before, during, and after ablation procedures that remove tumor tissue, the reconstruction and display of reconstructed regions would be displayed after a procedure such that “tumor tissue and the safety boundaries in the ultrasound images before and after the ablation treatment for the tumor can be efficiently comparatively displayed”. Furthermore, as it is unclear whether the reconstructed region contains “tumor has been removed” or whether it is the first reference image that “tumor has been removed” (see 112(b) rejections above), it is not clear how the claim language should be interpreted and the broadest reasonable interpretation of the claim that the displayed image has a region wherein tumor has been removed is taught by the cited portions of the Cong reference. The applicant argues that Cong is “silent as to the reconstruction of any image in which a tumor has been removed”, yet the reference teaches to an ablation treatment that removes tumor (Cong, [0002]; [0023], “changes in shape and size of the tumor” in ablation treatment). 
For these reasons, the applicant’s arguments have been considered but are not persuasive.    

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN A FRITH whose telephone number is (571)272-1292. The examiner can normally be reached M-Th 8:00-5:30 Second Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on 571-270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.A.F./Examiner, Art Unit 3793        

/CATHERINE B KUHLMAN/Primary Examiner, Art Unit 3791